Exhibit 10.1

Execution Version

AMENDMENT NO. 3

This AMENDMENT NO. 3, dated as of February 27, 2009 (this “Amendment”), among
WORLDSPACE, INC., a Delaware corporation, as a debtor and a debtor in
possession, (“WorldSpace”), AFRISPACE, INC., a Maryland corporation, as a debtor
and a debtor in possession (“AfriSpace”), WORLDSPACE SYSTEMS CORPORATION, a
Delaware corporation, as a debtor and a debtor in possession (“Systems,” and
together with WorldSpace and AfriSpace, the “Borrowers”), CITADEL ENERGY
HOLDINGS LLC, a Cayman Islands limited liability company (“Citadel”), HIGHBRIDGE
INTERNATIONAL LLC, a Cayman Islands limited liability company (“Highbridge”), OZ
MASTER FUND, LTD., a Cayman Islands limited liability company (“OZ”), and SILVER
OAK CAPITAL LLC, a Delaware limited liability company (“Silver Oak”), amends
that certain SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN POSSESSION CREDIT
AGREEMENT dated as of November 5, 2008 (as previously amended by Amendment No. 1
dated as of January 6, 2009, Bridge Amendment to Debtor In Possession Credit
Agreement dated as of January 29, 2009, and Amendment No. 2 dated as of
February 6, 2009, and as may be amended, modified, supplemented or restated and
in effect from time to time, the “DIP Credit Agreement”), among the Borrowers
and Citadel, Highbridge, OZ and Silver Oak (collectively, the “Lenders” and
individually, a “Lender”).

WITNESSETH

WHEREAS, the Borrowers have requested that the Lenders agree to amend certain of
the terms and provisions of the DIP Credit Agreement, as specifically set forth
in this Amendment;

WHEREAS, the Lenders have agreed to modify certain provisions of the DIP Credit
Agreement in accordance with the terms hereof;

NOW THEREFORE, in consideration of the mutual agreements contained in the DIP
Credit Agreement and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

AGREEMENTS

§1. Defined Terms. Terms not otherwise defined herein which are defined in the
DIP Credit Agreement shall have the same respective meanings herein as therein.

§2. Amendments to the DIP Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment, the DIP Credit Agreement is
hereby amended as follows:

(a) Amendment to Section 1.01 (Defined Terms). Section 1.01 of the DIP Credit
Agreement is hereby amended by inserting the following in the definition of
“Budget” before the period at the end of the definition: “, as further amended
by the Budget attached as Exhibit A to that certain Amendment No. 3 to the
Credit Agreement, dated as of February 27, 2009”.

(b) Amendment to Section 1.01 (Defined Terms). Section 1.01 of the DIP Credit
Agreement is hereby amended by deleting the definition of “Maturity Date”
contained therein and substituting in lieu thereof the following new definition:

“Maturity Date. That date which is the earliest of (a) March 6, 2009, (b) the
effective date of the Borrowers’ Reorganization Plan that has been confirmed by
an order of the



--------------------------------------------------------------------------------

Bankruptcy Court; and (c) the date on which the Borrowers have consummated,
pursuant to Section 363 of the Bankruptcy Code and a final order of the
Bankruptcy Court, a sale or sales of all or substantially all of the Borrowers’
assets.”

(c) Amendment to Section 13.1(n). Section 13.1(n) of the DIP Credit Agreement is
hereby amended by replacing the phrase “by February 27, 2009” with the phrase
“by March 6, 2009”.

(d) Amendment to Budget. The Budget attached as Exhibit A to this Amendment is
the amended Budget as agreed by the Borrowers and the Lenders to supplement the
Budget attached to that certain Amendment No. 2 to the DIP Credit Agreement,
dated as of February 6, 2009.

§3. Conditions to Effectiveness. This Amendment shall become effective upon the
Lenders’ receipt (i) of a fully-executed counterpart hereof signed by the
Borrowers and each Lender, and (ii) of a fully-executed counterpart of a
Ratification of Guaranty, in the form of Exhibit B to this Amendment, signed by
each Guarantor.

§4. Representations and Warranties. The Borrowers hereby represent and warrant
to the Lenders as follows:

(a) Ratification, Etc. Except as expressly amended or waived hereby, the DIP
Credit Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto, are hereby ratified and confirmed in all respects
and shall continue in full force and effect. The DIP Credit Agreement, together
with this Amendment, shall be read and construed as a single agreement. All
references in the Loan Documents to the DIP Credit Agreement or any other Loan
Document shall hereafter refer to the DIP Credit Agreement or any other Loan
Document as amended hereby.

(b) Authority, Etc. The execution and delivery by the Borrowers of this
Amendment and the performance by the Borrowers of all of its agreements and
obligations under the DIP Credit Agreement and the other Loan Documents as
amended hereby are within the corporate authority of the Borrowers and have been
duly authorized by all necessary corporate action on the part of the Borrowers.

(c) Enforceability of Obligations. This Amendment, the DIP Credit Agreement, as
amended hereby, and the other Loan Documents constitute the legal, valid and
binding obligation of each of the Borrowers, enforceable against each of them in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(d) No Default. Other than with respect to any Default or Event of Default as to
which the Debtors have informed the Lenders in writing prior to the date hereof,
no Default or Event of Default has occurred and is continuing.

(e) Event of Default. By its signature below, the Borrowers agree that it shall
constitute an Event of Default if any representation or warranty made herein
should be false or misleading in any material respect when made.



--------------------------------------------------------------------------------

§5. No Other Amendments. Except as expressly provided in this Amendment, all of
the terms and conditions of the DIP Credit Agreement and the other Loan
Documents remain in full force and effect. Nothing contained in this Amendment
shall in any way prejudice, impair or affect any rights or remedies of any
Lender or the Borrowers under the DIP Credit Agreement or the other Loan
Documents. This Amendment shall constitute a Loan Document.

§6. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument.

§7. Expenses. Pursuant to Section 16 of the DIP Credit Agreement, all
reasonable, out of pocket fees, costs and expenses incurred or sustained by the
Lenders in connection with this Amendment, including the reasonable fees and
disbursements of legal counsel for the Lenders in producing, reproducing and
negotiating the Amendment, will be for the account of the Borrowers whether or
not this Amendment is consummated.

§8. Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. The captions in
this Amendment are for convenience of reference only and shall not define or
limit the provisions hereof.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

THE BORROWERS: WORLDSPACE, INC., as a Debtor and Debtor in Possession By:  

/s/ SRIDHAR GANESAN

Name:   SRIDHAR GANESAN Title:   CFO AFRISPACE, INC., as a Debtor and Debtor in
Possession By:  

/s/ SRIDHAR GANESAN

Name:   SRIDHAR GANESAN Title:   CFO WORLDSPACE SYSTEMS CORPORATION, as a Debtor
and Debtor in Possession By:  

/s/ DONALD J. FRICKEL

Name:   DONALD J. FRICKEL Title:   SECRETARY THE LENDERS: CITADEL ENERGY
HOLDINGS LLC BY: CITADEL LIMITED PARTNERSHIP, ITS MANAGER By:  

/s/ Shawn Fagan

Name:   Shawn Fagan Title:   Authorized Signatory



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL LLC BY: HIGHBRIDGE CAPITAL MANAGEMENT, LLC, ITS TRADING
MANAGER By:  

/s/ Adam J. Chill

Name:   Adam J. Chill Title:   Managing Director OZ MASTER FUND, LTD., OZ
MANAGEMENT LP, ITS INVESTMENT MANAGER BY: OCH-ZIFF HOLDING CORPORATION, ITS
GENERAL PARTNER By:  

/s/ Joel M. Frank

Name:   Joel M. Frank Title:   Chief Financial Officer SILVER OAK CAPITAL LLC
By:  

/s/ Fred Berger

Name:   Fred Berger Title:   Manager



--------------------------------------------------------------------------------

Exhibit A

Amended Budget

($ in 000s)

1 Week Budget Extension - Week Ending March 6, 2009

 

Actuals Through Feb 13:

  

Operating Expenses

   $ 9,369

Cash Professional Fees

     1,474       

Total Cash Disbursements:

   $ 10,842

Accrued Professional Fees

     2,003       

Total DIP Use

   $ 12,845

Projected Feb 13 - Feb 28:

  

Operating Expenses

   $ 655

Cash Professional Fees

     n/a       

Total Cash Disbursements:

   $ 655

Accrued Professional Fees

     150       

Total DIP Use

   $ 805       

Cumulative DIP Use Through Feb 28

   $ 13,650

Budget Extension - Week Ending Mar 6:

  

Operating Expenses

   $ 638

Cash Professional Fees

     n/a       

Total Cash Disbursements:

   $ 638

Accrued Professional Fees (1)

     100       

Total DIP Use

   $ 738       

Cumulative DIP Use / Needs Through Mar 6:

   $ 14,388

Cash on hand:

  

Beginning Cash

   $ 70

NRO

     157

Raytheon

     148       

Total Cash on hand

   $ 375

Total Cushion Through Mar 6:

   $ 287

 

Note: All periods occuring during calendar year 2009.

 

(1) Professional fees schedule through Mar 6:

 

      Through 2/13    2/13 - 2/28    Wk of 3/6    Total

Debtor legal counsel

   $ 1,838    $ 88    $ 50    $ 1,975

Debtor financial advisors

     475      25      25      525

Unsecured creditor counsel/FA

     950      25      20      995

Claims agent/court costs

     214      13      5      232                            

Advisors

   $ 3,477    $ 150    $ 100    $ 3,727



--------------------------------------------------------------------------------

Exhibit B

RATIFICATION OF GUARANTY

Each of the undersigned Guarantors, as of February 27, 2009, hereby
(a) acknowledges and consents to the foregoing Amendment and the Borrowers’
execution thereof; (b) ratifies and confirms all of its obligations and
liabilities under the Loan Documents to which it is a party and ratifies and
confirms that such obligations and liabilities extend to and continue in effect
with respect to, and continue to guarantee and secure, as applicable, the
Obligations of the Borrowers under the DIP Credit Agreement; (c) acknowledges
and confirms that the liens and security interests granted pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations on and after the date hereof; (d) acknowledges and agrees that such
Guarantor does not have any claim or cause of action against any Lender (or any
of its respective directors, officers, employees, attorneys or agents); and
(e) acknowledges, affirms and agrees that such Guarantor does not have any
defense, claim, cause of action, counterclaim, offset or right of recoupment of
any kind or nature against any of their respective obligations, indebtedness or
liabilities to any Lender. Terms not otherwise defined herein which are defined
in the DIP Credit Agreement shall have the same respective meanings herein as
therein.

 

ASIASPACE LIMITED By:  

/s/ Donald J. Frickel

Name:   Donald J. Frickel Title:   Attorney-in-Fact WORLDSPACE SATELLITE COMPANY
LTD. By:  

/s/ Donald J. Frickel

Name:   Donald J. Frickel Title:   Asst. Secretary